Citation Nr: 1729887	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-18 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES


1.  Entitlement to service connection for right shoulder impingement syndrome (claimed as right shoulder brachial plexus pain) to include as secondary to service-connected disability.

2.  Entitlement to service connection for left arm disorder, to include foreign bodies in the left elbow with ulnar nerve entrapment to include as secondary to service-connected disability.

3.  Entitlement to an effective date prior to March 29, 2011 for service connection for syringomyelia.

4.  Entitlement to an effective date prior to March 29, 2011 for service connection for obstructive sleep apnea, residual syringomyelia.

5.  Entitlement to an effective date prior to March 29, 2011 for service connection for voiding dysfunction, residual of syringomyelia. 


6.  Entitlement to an effective date prior to March 29, 2011 for service connection for bowel function impairment, residual of syringomyelia.

(The matter of entitlement to a clothing allowance pursuant to 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810 is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to October 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied entitlement to service connection for connection for right shoulder impingement syndrome as well as foreign bodies in the left elbow with ulnar nerve entrapment, currently characterized as a left arm disorder, to include foreign bodies in the left elbow with ulnar nerve entrapment.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In August 2015, the Board remanded this case.  The case has been certified to the Board for these issues.

In a November 2016 rating decision, the RO granted service connection for syringomyelia effective March 29, 2011; for obstructive sleep apnea, residual syringomyelia effective March 29, 2011; for voiding dysfunction, residual of syringomyelia effective March 29, 2011; and for bowel function impairment, residual of syringomyelia effective March 29, 2011.  In January 2017, the Veteran disagreed with the effective date of service connection for these disabilities.  The Board recognizes that in December 2016, the Veteran was provided with notice from the RO informing him that he must submit a specific VA Form 21-0958, Notice of Disagreement, in order to begin processing his notice of disagreement.  However, the VA regulation requiring the filing of a VA Form 21-0958 to initiate a notice of disagreement is applicable to claims and appeals filed on or after March 24, 2015.  As the Veteran's claim was received in March 2011, the Board finds that a VA Form 21-0958 is not required, and the Veteran has timely submitted a notice of disagreement.  A statement of the case has not been provided as to this issue following receipt of the notice of disagreement, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238   (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2015, the Board remanded this case for a medical assessment with regard to the right shoulder and left arm.  The Board determined that new medical assessments were necessary.  

Post-remand, in October 2015, the Veteran was afforded a VA examination.  The examiner opined that it was less likely as not the Veteran had a right shoulder condition secondary to his military service because the service treatment records did not document such a complaint.  The Board notes that this medical opinion is inadequate because although no inservice documentation may be a factor, 38 C.F.R. § 3.303(d) permits service connection for disabilities diagnosed after discharge.  

In an addendum, the examiner further reported nerve testing records which indicated mild right ulnar neuropathy (which is service-connected).  The examiner indicated that the right thumb residuals would not clinically be expected, even over time, to cause acromioclavicular (AC) joint arthritis or impingement syndrome.  The examiner noted that January 12, 2012 notations included that there is no evidence to suggest that the impingement syndrome was service-connected, but rather was a condition of aging and that the limited range of motion of the right shoulder was subjective and under the Veteran's control.  The right shoulder pain was not the result of the right ulnar neuropathy.  The examiner also indicated that it was less likely as not that the current right shoulder disability was aggravated by the service-connected right ulnar neuropathy associated with residuals of a right thumb fracture to include degenerative joint disease.  The examiner noted that the ranges of motion of motion in the October 2015 examination were nearly identical in comparison to those in January 2012 and the magnetic resonance imaging (MRI) findings of arthritis in the right AC joint were too minimal at best.  The right ulnar neuropathy and right thumb residuals would not have caused aggravation of the right shoulder condition.

The Board notes; however, that with regard to the left arm and right shoulder, the Board previously also noted that a March 2009 VA examination report showed that the examiner indicated the possibility that the Veteran may have a syringomyelia, or brain lesion, that could have been causing neurological deficits of the right and left upper extremities.  Service connection was thereafter established for the syringomyelia and residuals thereof, but service connection was not granted for the left upper extremity or right upper extremity; specifically the claimed disabilities of right shoulder impingement syndrome and left arm disability including left elbow with ulnar nerve entrapment.  A medical opinion with regard to secondary service connection must be obtained as service connection for syringomyelia was established post-remand.

As noted in the introductory portion of this decision, it was noted that the Veteran has disagreed with the effective dates assigned for service connection for syringomyelia; for obstructive sleep apnea, residual syringomyelia; for voiding dysfunction, residual of syringomyelia; and for bowel function impairment, residual of syringomyelia.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion.  The examiner should review the record prior to providing an opinion.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right shoulder or left arm disorder had its clinical onset during service, if arthritis was manifest within a year of service, or if a current diagnosis is related to any in-service disease, event, or injury.  In the event that the examiner opines negatively, the fact that there is not an inservice documentation of right shoulder or left arm disorder should not be the sole rationale.

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right shoulder (including right shoulder impingement syndrome) and left arm (including ulnar nerve entrapment) disorders are proximately due to, or the result of, the service-connected syringomyelia.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right shoulder (including right shoulder impingement syndrome) and left arm (including ulnar nerve entrapment) disorders are permanently aggravated by the Veteran's service-connected syringomyelia.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

4.  The Veteran should be sent a statement of the case as to the issues of: (1) entitlement to an effective date prior to March 29, 2011 for service connection for syringomyelia; (2) entitlement to an effective date prior to March 29, 2011 for service connection for obstructive sleep apnea, residual syringomyelia; (3) entitlement to an effective date prior to March 29, 2011 for service connection for voiding dysfunction, residual of syringomyelia; (4) entitlement to an effective date prior to March 29, 2011 for service connection for bowel function impairment, residual of syringomyelia, in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects the appeal by submitting a timely and adequate substantive appeal on these issues, then the claims should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

